       Case 1:19-cv-00735-LY-ML Document 98 Filed 12/31/20 Page 1 of 47




                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                               AUSTIN DIVISION

JONATHAN HITT,                           §
And others similarly situated,           §
                                         §
                     Plaintiff,          §
                                         §
v.                                       §
                                         §
GREGG ABBOTT,                            §
in his official capacity, and            §
                                         §
MARSHA MCLANE,                           §
in her official capacity and             §
individual capacity, and                 §
                                         §
DANIEL RAKES,                            §
in his official capacity and             §    CIVIL ACTION NO. 1:19-CV-00735-LY
individual capacity, and                 §
                                         §
WELLPATH RECOVERY                        §
SOLUTIONS f/k/a Correct Care,            §
LLC d/b/a/ CCRS of Texas, LLC            §
                                         §
BRIAN THOMAS, and                        §
                                         §
EDWARD TOWNS, JR., and                   §
                                         §
KAREN HARMON,                            §
                                         §
                     Defendants.         §


                  PLAINTIFF’S SECOND AMENDED COMPLAINT

       Patient and Plaintiff, Jonathan Hitt (“Plaintiff” or “Hitt”), brings this 42 U.S.C. §

1983 lawsuit because he has been, and continues to be, retaliated against in response to

him filing a federal lawsuit to redress constitutional deprivations, and because the
       Case 1:19-cv-00735-LY-ML Document 98 Filed 12/31/20 Page 2 of 47




Defendants have involuntarily hospitalized Plaintiff – and over 300 patients similarly

situated to him – without providing an adequate means for recovery or release.

                                         I.
                                   INTRODUCTION

1.    Plaintiff Jonathan Hitt is a patient. Defendants have been tasked with his health

care. Three observations about treatment explain Mr. Hitt’s request for judicial

intervention:


      “As to diseases, make a habit of two things — to help, or at least, to do no
      harm.”
                          ― Hippocrates


      “We are used to thinking of doctoring as a solitary, intellectual task. But
      making medicine go right is less often like making a difficult diagnosis
      than like making sure everyone washes their hands.”

                           ― Atul Gawande
                             Better: A Surgeon's Notes on Performance


      “How do you tell the psychiatrists from the patients in the hospital?
      The patients get better and leave.”

                           ― Lisa Scottoline
                             Every Fifteen Minutes

2.    This civil rights suit, filed in response to Defendants’ retaliation against Plaintiff

for asserting his First and Fourteenth Amendment rights and for Defendants’ depriving

Plaintiff – and the the approximately 300 patients involuntarily committed by the Texas

Civil Commitment Office (“TCCO”) – of constitutional rights, challenges Defendants’

implementation of Chapter 841 of the Texas Health and Safety Code in a way that

involuntarily hospitalizes patients without a means for release and recovery.

                                            2
       Case 1:19-cv-00735-LY-ML Document 98 Filed 12/31/20 Page 3 of 47




3.    To date, not a single patient treated and hospitalized by the TCCO has been

released from confinement or progressed in treatment beyond “Level 4.” Effectively, the

TCCO has involuntarily hospitalized and is treating hundreds of men under Chapter 841

of the Texas Health and Safety Code, but does not allow a process for the patients to

progress in treatment and be released from hospitalization.

4.    The goal and purpose of medical treatment is recovery. Hospitalization is a last –

and temporary – resort. The TCCO is treating to confine, rather than treating to cure.

Without an effective means for release and recovery, the Defendants are punishing,

rather than treating, Plaintiff and the 300-plus patients at the Texas Civil Commitment

Center (“TCCC”). This is a violation of Plaintiff’s – and the approximately 300 patients

hospitalized by the TCCO – civil rights.

                                         II.
                                       PARTIES

5.    Plaintiff Jonathan Hitt is a patient at the Texas Civil Commitment Center in

Littlefield, Texas. Plaintiff was civilly committed under Chapter 841 of the Texas Health

and Safety Code after completing a prison sentence, and is thus subject to “treatment

and supervision” by the TCCO. Since at least 2016, Defendants have failed in their

obligation to provide Plaintiff “treatment,” forcing Plaintiff to stagnate and regress in

treatment for non-medical reasons. Defendants have set Plaintiff back years in

treatment for filing a lawsuit challenging his involuntary confinement. They have

forced him to undergo treatment modalities prohibited by statute. And they have

allowed Plaintiff’s treatment decisions to be made and overridden by non-medical

professionals. As a result of Defendants’ acts, Plaintiff has languished in institutional

                                           3
        Case 1:19-cv-00735-LY-ML Document 98 Filed 12/31/20 Page 4 of 47




care. He has lost employment. His relationships have suffered. And, above all, he has

lost years of his life.

6.     Plaintiff’s Individual Claims. Plaintiff is suing in his individual capacity for

Defendants retaliating against him after he filed – and prosecuted – a civil rights claim

against Defendants. As discussed below, Defendants forced Plaintiff to undergo

unnecessary and prohibited treatment modalities as a result of him prosecuting a

lawsuit against Defendants. They also forced Plaintiff to effectively redo years of

treatment due to his assertion of his Sixth, Fourteenth, and First amendment rights.

Essentially, Defendants have meted out Plaintiff’s treatment and supervision

punitively, rather than based upon sound medical and professional judgment.

7.     Plaintiff’s Claims as Class Representative. Plaintiff is also suing Defendants as a

class representative on behalf of the approximately 300 patients involuntarily

hospitalized at the TCCC. The harms that have been inflicted upon Plaintiff – being

forced to undergo treatment without a mechanism for recovery and release, being

forced to redo treatment without cause, being subjected to treatment and housing

decisions not indicated by sound professional judgment, being forced to undergo non-

medically     necessary   and   non-indicated   treatment,   and   being   subjected   to

hospitalization and placement moves that have prevented him from establishing lasting

relationships and stability – are a direct result of Defendants operating an

unconstitutional “treatment” program that seeks to confine and not cure. Defendants’

actions and inactions with respect to Plaintiff are part of a systemic pattern of conduct

that has caused, and continues to cause, irreparable harm to Plaintiff and the 300-plus


                                            4
      Case 1:19-cv-00735-LY-ML Document 98 Filed 12/31/20 Page 5 of 47




patients at the TCCC. Defendants have violated and acted with deliberate indifference

to and beyond the bounds of professional judgment regarding Plaintiff’s’ constitutional

rights, by failing to provide him with appropriate placements based upon sound

professional judgment, by failing to provide him with appropriate treatment based

upon sound professional judgment, by placing him in unnecessarily restrictive

placements that do not meet his needs, by failing to ensure that he receives necessary

and appropriate mental health services, by failing to provide case management and

planning in accordance with his individual needs and professional standards, and by

failing to develop and implement a treatment plan that will allow him to leave

confinement and secure a safe and appropriate home in accordance with his needs,

treatment goals, and professional standards.

8.    Defendant Gregg Abbott is the Governor of Texas, and is sued in his official

capacity. He is responsible for ensuring that all Texas agencies comply with applicable

federal and state law, and he oversees and directs the activities of the Texas Civil

Commitment Office pursuant to the Texas Constitution Article IV Sections 1 and 10,

and to the Chapter 420A of the Texas Government Code. His business address is Office

of the Governor, State Insurance Building, 1100 San Jacinto, Austin, Texas 78701.

9.    Defendant Marsha McLane is the Executive Director for the Texas Civil

Commitment Office and is being sued in both her official capacity and her individual

capacity for compensatory and punitive damages. Defendant McLane can be served

with process at 4616 West Howard Lane, Building 2, Ste. 350, Austin, Texas 78728.




                                           5
         Case 1:19-cv-00735-LY-ML Document 98 Filed 12/31/20 Page 6 of 47




10.      Defendant Daniel Rakes is a case manager for the Texas Civil Commitment

Office and is being sued in both his official capacity and his individual capacity for

compensatory and punitive damages. Defendant Rakes can be served with process at

4616 West Howard Lane, Building 2, Ste. 350, Austin, Texas 78728.

11.      Defendant Wellpath Recovery Solutions f/k/a Correct Care, LLC d/b/a CCRS

of Texas, LLC, is the private entity that operated the Texas Civil Commitment Center.

Defendant Wellpath Recovery Solutions can be served through its registered agent

Corporate Creations Network, Inc., 2425 Loop South #200, Houston, Texas 77027.

12.      Defendant Brian Thomas was the Wellpath Recovery Solutions’ facility

administrator. Defendant Thomas can be served at 1283 Murfreesboro Pike, Ste. 500,

Nashville, Tennessee, 37217.

13.      Defendant Edward Towns was the Wellpath Recovery Solutions’ clinical

director. Defendant Towns can be served at 7722 Stanley Court, Joshua, Texas, 76058.

14.      Defendant Karen Harmon was employed by Wellpath Recovery Solutions as a

clinical therapist. Defendant Harmon can be served at 1465 FM 54, Littlefield, Texas

79339.

                                          III.
                                 JURISDICTION & VENUE

15.      This Court has federal question jurisdiction over this 42 U.S.C. § 1983 action

pursuant to 28 U.S.C. §§ 1331 and 1343.

16.      Venue is proper in this Court, pursuant to 28 U.S.C. § 1391(b)(1), as at least one

defendant resides in the Western District, and at least one defendant was acting in her

official capacity under color of state law.

                                               6
       Case 1:19-cv-00735-LY-ML Document 98 Filed 12/31/20 Page 7 of 47




                                      IV.
                           CLASS ACTION ALLEGATIONS

17.    This action is properly maintained as a class action pursuant to Rule 23(a) and

23(b)(2) of the Federal Rules of Civil Procedure.

18.    The putative class (“Plaintiff Patients”) is composed of all patients who are now,

and all those who will be, involuntarily committed at the TCCC. Although the patients

are, and will be, housed in different treatment tiers of the program, they are all

involuntarily committed in a system that does not adequately allow for patients to

complete treatment and leave confinement. In 2018, approximately 340 patients were

housed at the TCCC. This class is sufficiently numerous to make joinder impracticable.

19.    The questions of fact and law raised by the Plaintiff’s class claims are common to

all patients housed at the TCCC, the Class he seeks to represent. Each patient at the

TCCC relies on Defendants for treatment services and is harmed or put at risk of harm

by the systemic and legal deficiencies of the TCCC and TCCO. The claims alleged by

Plaintiff and the resultant harms are typical of the claims of each member of the

putative class.

20.    Questions of fact common to the Class include:

          a. Whether the Defendants fail to maintain the TCCC in a manner that
             allows the Plaintiff Patients the ability to graduate from institutional
             confinement when indicated by reasonable professional judgment;

          b. Whether the Defendants use counter-productive and unreasonable
             treatment modalities in the Plaintiff Patients’ treatment;

          c. Whether the Defendants provide timely and appropriate treatment
             services to allow the Plaintiff Patients the ability to progress in and
             graduate from the TCCC as required by reasonable professional


                                             7
   Case 1:19-cv-00735-LY-ML Document 98 Filed 12/31/20 Page 8 of 47




           judgment;

      d. Whether the Defendants maintain a system that allows for the Plaintiff
         Patients’ treatment decisions to be made by untrained professionals;

      e. Whether the Defendants delegate treatment decisions to staff not trained,
         skilled, or certified to make such decisions;

      f.    Whether Defendants fail to provide Plaintiff Patients with appropriate
           treatment and the ability for progress necessary to ensure their well-being
           and to prevent them from deteriorating physically, psychologically, or
           otherwise while in custody as required by law and by reasonable
           professional judgment;

      g. Whether the actions or inactions of Defendants comprise a pattern or
         practice of depriving Plaintiff Patients of the following, to which they are
         entitled under the laws of the State of Texas:

              i. the ability to “reside in the community,”

              ii. a “tiered program [that] provide[s] for the seamless transition of a
                  committed person from a total confinement facility to less
                  restrictive housing and supervision and eventually to release from
                  civil commitment, based on the person's behavior and progress in
                  treatment;”

             iii. the “transfer . . . to less restrictive housing and supervision if the
                  transfer is in the best interests of the person and conditions can be
                  imposed that adequately protect the community;”

             iv. treatment and housing decisions based upon reasonable
                 professional judgment; and

      h. Whether the foregoing actions or inactions of Defendants causes harm, or
         the risk of harm, to Plaintiff Patients.

21. Questions of law common to the Class include:

      a. whether Defendants’ actions and inactions violate the Plaintiff Patients’
         rights to be free from harm or the risk of harm while in state custody as
         required by the Substantive Due Process clause of the Fourteenth
         Amendment to the United States Constitution;



                                          8
         Case 1:19-cv-00735-LY-ML Document 98 Filed 12/31/20 Page 9 of 47




            b. whether Defendants, through their actions and inactions, violate the
               Plaintiff Patients’ rights to association under the First, Ninth and
               Fourteenth Amendments to the United States Constitution;

            c. whether Defendants’ actions and inactions violate the Plaintiff Patients’
               procedural rights, under the Due Process Clause of the Fourteenth
               Amendment to the United States Constitution, not to be deprived of a
               range of state-created legal entitlements;

            d. whether Defendants’ actions or inactions deprive the Plaintiff Patients of
               the right to be free from arbitrary detention as required by the Substantive
               Due Process clause of the Fourteenth Amendment and the Fifth
               Amendment; and

            e. whether Defendants’ actions or inactions deprive the Plaintiff Patients of
               the right to be free from cruel, unusual, and excessive punishment as
               required by the Eighth Amendment.

22.      Plaintiff Hitt will fairly and adequately protect the interests of the Class.

23.      Plaintiff’s counsel is David Gonzalez, Kristin Etter, and Worth Carroll of

Sumpter and Gonzalez LLP, in Austin, Texas.

24.      These lawyers have experience litigating complex lawsuits in state and federal

court, including experience in lawsuits involving institutional reform litigation.

Plaintiff’s attorneys have identified and thoroughly investigated all claims in this

action, and have committed sufficient resources to represent the Class. Plaintiff’s

counsel therefore is well-suited to fairly and adequately represent the interests of the

Class.

25.      Defendants have acted or failed to act on grounds generally applicable to the

Class, necessitating declaratory and injunctive relief for the Class. Plaintiff’s counsel

know of no conflicts among Class members.


                                                9
      Case 1:19-cv-00735-LY-ML Document 98 Filed 12/31/20 Page 10 of 47




                                         V.
                              FACTUAL ALLEGATIONS:
                             PLAINTIFF’S CLASS CLAIMS

       The Structure of the TCCC and The TCCO

26.    In 2015, the Texas Legislature created a new state agency, the Texas Civil

Commitment Office, with the responsibility for treatment and supervision of people

deemed “sexually violent predators.”” The Legislature required the TCCO to develop a

tiered program of supervision and treatment that provides a seamless transition from a

total confinement facility to less restrictive housing and supervision and eventual

release from civil commitment, based on the person's behavior and progress in

treatment.

27.    Under the statute, the TCCO should transfer a committed person to less

restrictive housing and supervision if the transfer is in the best interests of the person

and conditions can be imposed that adequately protect the community.

28.    The TCCO operates the TCCC, which is a former prison that the TCCO operates

as a secure treatment facility, to house, supervise, and treat civilly committed persons.

29.    Although deemed a treatment center by the TCCO, the TCCC possesses all the

trappings of a prison: it is surrounded by barbed-wire, contains metal bunks and toilets,

and it is organized by the familiar prison “pod” system.

30.    Defendant Wellpath is a private entity that contracts with the TCCO to operate

the TCCC. Defendant Wellpath also oversees the treatment of patients at the facility.

31.    Defendant Wellpath employs licensed therapists, among other employees, to

provide treatment and supervision of the patients in its care. Defendants Thomas,


                                             10
      Case 1:19-cv-00735-LY-ML Document 98 Filed 12/31/20 Page 11 of 47




Towns, and Harmon purport to provide treatment and care to the patients at the TCCC

pursuant to Defendant Wellpath’s contract with the TCCO.

32.    Although Defendant Wellpath, and its treatment-provider employees, are tasked

with the treatment, supervision, and care of the patients at the TCCC, Defendant

McLane, among other officials within the TCCO, ultimately is the final arbiter of

treatment and supervision decisions at the TCCC – even though McLane has no

training, education, skill, or experience related to providing therapy and treatment to

people with “behavioral abnormalities” that predispose the person to commit sexually

violent offenses.” That is, although a trained and skilled Wellpath provider may

determine that a patient is eligible to move treatment tiers consistent with reasonable

professional judgment, Defendant McLane has the authority to overturn – and has

actually overturned – treatment and supervision decisions of the professionals hired by

the State.

       The Providers at the TCCC

33.    The TCCO employs private providers to implement the sex offender treatment

prescribed by the legislature. Currently, Defendant Wellpath is the treatment provider

operating the TCCC at Littlefield.

34.    Various written rules and policies at the TCCC require the TCCO (and Wellpath)

to employ “Licensed or Affiliate Sex Offender Treatment Providers” and follow the

“Council on Sex Offender Treatment standards” when treating patients at the TCCC.

35.    Indeed, because the TCCC is a treatment center (rather than a prison), the

residents of the TCCC are patients (and not inmates), and the patients are being


                                           11
      Case 1:19-cv-00735-LY-ML Document 98 Filed 12/31/20 Page 12 of 47




hospitalized for treatment (and not punishment), the TCCO and Wellpath (as well as

their employee-Defendants) are required to use reasonable professional judgment based

upon the prevailing standard of care in implementing patients’ treatment at the TCCC.

36.    Regardless of their requirement to base treatment decisions on reasonable

professional judgment, Defendants regularly make treatment decisions based upon

criteria not recognized as indicators of treatment progression/regression, and by parties

– including Defendant McLane – who are unqualified to make treatment decisions.

       The Treatment Tiers

37.    Within the TCCC, the TCCO operates a 4-tiered system: 1 being the lowest with

the least amount of restrictions, and 4 being the highest with the highest degree of

relative freedom.

38.    Within each treatment tier, patients have certain degrees of freedoms, treatment

modalities, and responsibilities. For instance, in Treatment Tier 4, patients have access

to cell phones and can be employed, as they are purportedly working towards eventual

release and freedom. In Treatment Tier 2, however, patients may not work, are

prohibited from possessing cell phones, and have significantly restricted movement

throughout the facility.

39.    In theory, movement between treatment tiers is based upon treatment providers

determining that certain treatment goals and indicators are met that indicate a patient’s

progress in treatment. In fact, the legislature has mandated the TCCO’s treatment

providers to move patients to less restrictive housing when “the transfer is in the best




                                            12
      Case 1:19-cv-00735-LY-ML Document 98 Filed 12/31/20 Page 13 of 47




interests of the person and conditions can be imposed that adequately protect the

community.”

40.   In practice, however, a patient’s movement between treatment tiers is not based

upon therapeutic markers, reasonable professional judgment, and the standard set forth

by the legislature, but instead is based upon arbitrary decisions of TCCO officials –

namely those of Defendants McLane, Rakes, and Wellpath.

41.   That is, rather than basing treatment decisions related to movement between

treatment tiers on reasonable professional judgment and the “best interests of the

[patient],” treatment tier movement is often based upon Defendant McLane’s belief

about a patient’s progress that is unsupported by prevailing professional judgment.

42.   Further, although the Defendants have a duty to progress patients to less

restrictive housing assignments (and treatment tiers) based upon reasonable

professional judgment and the “best interest of the” patient standard set forth by the

legislature, the Defendants instead make treatment tier movement determinations (and,

thus, treatment determinations) based upon the arbitrary decisions of unqualified

professionals – namely, those of McLane.

      Release to the Community

43.   Multiple provisions of the various statutes and rules that comprise the TCCO

framework envision that patients will one day be released from confinement and into

the community. For instance, section 841.0831 of the Texas Health and Safety Code

provides that “[t]he tiered program must provide for the seamless transition of a

committed person from a total confinement facility to less restrictive housing and


                                            13
      Case 1:19-cv-00735-LY-ML Document 98 Filed 12/31/20 Page 14 of 47




supervision and eventually to release from civil commitment, based on the person's

behavior and progress in treatment.” Likewise, the TCCO’s written policies provide

that a patient may transition to “independent living in the community” if he meets all

treatment goals and “ma[kes] all expected changes.”

44.    And above all else, it is axiomatic that the purpose and goal of any treatment is

to rehabilitate and restore a patient: which, in the context of patients at the TCCC,

would include a return to a life in the community outside of the institutional restrictions

and restraints imposed by the TCCC.

45.    Regardless of the apparent intent of the legislature to have patients at the TCCC

graduate from institutional care to independent living in the community, there has not

been a single patient at the TCCC that has been released into the community. Rather,

when a patient has met treatment goals as dictated by his treatment providers, TCCO

and Wellpath officials add and amend treatment modalities to prevent patients from

graduating from the program into independent living within the community. That is,

although the intent of the legislature is for TCCC patients to one day resume life in the

community, the actual policy – in practice – of the TCCO and Wellpath is to house

patients indefinitely at the TCCC without hope of completing treatment.

       The TCCC: a Life Sentence in Practice

46.    Regardless of the intent of the legislature to rehabilitate patients and move them

into independent community living, not a single TCCC patient has progressed in

treatment out of institutional confinement.

47.    Plaintiff is a model patient.


                                              14
      Case 1:19-cv-00735-LY-ML Document 98 Filed 12/31/20 Page 15 of 47




48.    He began outpatient sex offender treatment in Austin, Texas, in 2010 under

Licensed Sex Offender Treatment Provider-Supervisor (LSOTP-S) Dr. Shelley Graham.

49.    For over five years, Plaintiff worked through Dr. Matthew Ferrara's workbook,

Texas' Outpatient Sexually Violent Predator Treatment Program, the Lead Workbook,

and the Good Life. Ultimately, Plaintiff completed Dr. Ferrara’s curriculum in 2015, and

advanced to aftercare curriculum where he no longer worked on workbook

assignments but instead worked on developing community involvement skills and

healthy relationships.

50.    In 2015, before he was confined at the TCCC, Plaintiff had been granted the

ability to drive a car, have a job, and reside in his own home on his own property. In

fact, Sona Nast, one of Plaintiff’s former treatment providers, testified that Plaintiff was

"on the verge" of being released from civil commitment in 2015.

51.    After he was placed at the TCCC in 2016 (but before he filed his first lawsuit

against McLane and Wellpath in 2017), Plaintiff began working through the Wellpath

curricula for Treatment Tier 4, which – among other things – addressed the reasons for

Plaintiff’s transfer to the TCCC.

52.    Through his progress in treatment, Plaintiff’s clinical therapist, ASOTP Holly

Waddell, recommended that Plaintiff return to his home in Austin, Texas, and to the

independent living provided for in Treatment Tier 5, as Plaintiff had successfully dealt

with the issues leading to his transfer to the TCCC.

53.    Plaintiff has successfully worked through the remedial Treatment Tier 2

treatment coursework.


                                             15
      Case 1:19-cv-00735-LY-ML Document 98 Filed 12/31/20 Page 16 of 47




54.   He has successfully completed the Treatment Tier 3 coursework.

55.   And, as referenced by ASOTP Waddell’s assessment, Plaintiff successfully

completed Treatment Tier 4’s treatment modules.

56.   Yet, despite his progress in treatment and for non-therapeutic reasons, Plaintiff is

still languishing at the TCCC – despite the therapeutic indication that he should

progress through treatment.

57.   LSOTP Richard Johnston (Plaintiff’s former clinical therapist and Wellpath

employee) candidly told Plaintiff in late 2018 why he had not progressed from

Treatment Tier 2 despite his progress in treatment and despite the fact that he “did not

belong in Tier 2:” Defendant McLane would deny any request by Wellpath therapists to

progress Plaintiff to Treatment Tier 3 or 4. This revelation was nothing new: Defendant

McLane had previously denied advocacy by ASOTP Laura Locke to move Plaintiff from

Treatment Tier 2, despite her reasonable professional judgment being that Plaintiff

should progress in treatment.

58.   Plaintiff’s experience is not isolated: LSOTP Eric Bowyer (former Wellpath

employee) stated that Defendant McLane regularly overruled his own clinical

recommendations and that his recommendations to promote clients were more-times-

than-not ignored by Defendant McLane.

59.   Rather than base a patient’s progress on treatment indicators and the best

interest standard set by the legislature (as reasonable professional judgment requires),

Defendants instead base movement among treatment tiers (and, ultimately, the decision

to graduate a patient into independent community living) on punitive measures and


                                           16
        Case 1:19-cv-00735-LY-ML Document 98 Filed 12/31/20 Page 17 of 47




antiquated and highly suspect and disfavored tools (the polygraph and penile

plethysmograph1).

60.     In Plaintiff’s case (which is emblematic of the unconstitutional system in which

hundreds of men are stuck at the TCCC in Littlefield), Defendants are operating – in the

words of LSOTP Bowyer – a "therapeutic hamster wheel,” where patients are forced to

retread the same ground and therapeutic modalities for years without hope of actual

progress.

        Defendants are causing the Plaintiff Patients Harm

61.     Plaintiff Patients are in the care of the Defendants in order for Plaintiffs to

undergo treatment for the purported mental abnormality that caused their confinement.

62.     However, they are disallowed from progressing in treatment due to the

uncredentialed and punitive whims of Defendant McLane.

63.     Plaintiff Patients were placed into custody at the TCCC because a determination

was made that they required treatment and supervision to remedy a behavioral

abnormality. Having involuntarily committed the Plaintiff Patients into the TCCC,

Defendants have a constitutional and statutory obligation to provide them appropriate

treatment backed by reasonable professional judgment, as well as to ensure their safety

and well being. In furtherance of that obligation, Defendants have an obligation to

provide the Plaintiff Patients a mechanism to move through the therapeutic tiers and –

eventually – graduate to independent community living.



1
  As discussed below, Defendants subjected Plaintiff to a polygraph and a penile plethysmograph (which were
conducted without authorization by the legislature), which they cite as a basis for Plaintiff’s demotion in
treatment.

                                                      17
      Case 1:19-cv-00735-LY-ML Document 98 Filed 12/31/20 Page 18 of 47




64.    Defendants harmed the Plaintiff Patients by operating a therapeutic system

without an adequate means to progress. As a result of Defendants’ actions, the Plaintiff

Patients are languishing in institutional care without any hope of – or means to –

actually progress as per the intention of the legislature.

65.    Further compounding this hopelessness, Defendants inflict emotional harm on

the Plaintiff Patients by arbitrarily demoting patients from certain tiers without the

appropriate therapeutic basis for doing so and for reasons unsupported by reasonable

professional judgment.

66.    They also harm the Plaintiff Patients by subjecting them to the highly subjective,

disfavored, and disallowed polygraphs and penile plethysmographs, which Defendants

use as a basis to demote and stagnate patients.

67.    And above all, the Defendants exact irreparable emotional harm on the Plaintiff

Patients by hospitalizing them in a facility without an adequate means to graduate from

institutionalization. That is, because Defendants have effectively foreclosed from the

Plaintiff Patients the opportunity to be released, they cannot effectively engage in

treatment, cannot develop lasting relationships in the free world, and have been robbed

of their ability to create a meaningful, post-incarceration existence.

68.    If Plaintiff Hitt has not – and cannot – make it out of the TCCC, no one will.

Rather, Hitt and the other Plaintiff Patients have been left to die at the TCCC, and they

will without Court intervention. And perhaps worse, the Plaintiff Patients will languish

in institutionalized purgatory for years before their death, all the while being stuck on a

“therapeutic hamster wheel” controlled by non-professional staff.


                                             18
      Case 1:19-cv-00735-LY-ML Document 98 Filed 12/31/20 Page 19 of 47




                                       VI.
                             FACTUAL ALLEGATIONS:
                         PLAINTIFF’S INDIVIDUAL CLAIMS

69.    On April 5, 2017, Plaintiff filed a pro se complaint in the Western District seeking

injunctive relief against the Texas Civil Commitment Office. The gravamen of his

constitutional complaints were constitutional violations arising from his involuntary

inpatient commitment without a hearing. He prevailed at trial before Judge Sparks on

this procedural due process issue.

70.    Prior to filing his lawsuit, Plaintiff spent 10 months in inpatient treatment with

clinical therapists addressing the reason for his reduction from Treatment Tier 5

treatment (outpatient) to Treatment Tier 4 treatment (inpatient). After years and years

of being alone, Mr. Hitt simply started to date a woman - a woman his own age, a

woman he introduced to his treatment provider, and a woman that he had maintained a

friendship with for some time prior to developing a healthy, romantic interest.

71.    Under the civil commitment law, the purpose of treatment is not to eliminate or

prevent sexual attraction to other people; it is to eliminate or prevent abnormal,

unlawful, and predatory sexual behavior resulting from a “behavioral abnormality.”

After completing a 10 year prison sentence for an offense committed in 1997 - 24 years

ago - it is not a “behavioral abnormality” to have a romantic relationship or partnership

as a middle-aged adult. Quite the contrary, it could be more indicative of a “behavioral

abnormality” if Mr. Hitt or others similarly situated expressed no interest in any

healthy, equal, romantic relationships after completion of their prison sentences.


                                            19
      Case 1:19-cv-00735-LY-ML Document 98 Filed 12/31/20 Page 20 of 47




72.    Mr. Hitt’s relationship was neither abnormal nor predatory. The conduct at issue

was not illegal. Mr. Hitt did not break any law. Mr. Hitt did not commit a new offense.

73.    Nevertheless, Mr. Hitt spent 10 months with a Treatment Tier 4 clinical therapist

addressing this one dating relationship. Mr. Hitt received treatment in an individual

setting. Mr. Hitt received treatment in a group setting. Mr. Hitt worked with all

members of the treatment team. After 10 months in treatment, Mr. Hitt’s clinical

therapist recommended that he return to Treatment Tier 5 (outpatient).

74.    Mr. Hitt should have returned to outpatient treatment by December 2016. At

present, four years later, he remains in inpatient treatment.

75.    Like insanity or competency, the clinical diagnosis that triggers continuing civil

commitment is a legal standard that requires forensic psychological, medical expertise.

Under the Texas Health and Safety Code, the medical assessment is whether a person

suffers from “a behavioral abnormality that makes the person likely to engage in a

predatory act of sexual violence.” A forensic expert makes a clinical assessment based

on testing for psychopathy, a clinical interview, and other appropriate assessments and

techniques to aid the department in its assessment.

76.    However, the Texas Legislature created limits to what “other appropriate

assessments and techniques” can be used. Due to the “horrible mismanagement” of the

treatment program, the Texas Legislature called for investigations by the State

Auditor’s Office, Texas Rangers, Health and Human Services Commission’s Office of

Inspector General, and the Travis County Public Integrity Unit. As Senator John

Whitmire noted in his Bill Analysis, a significant finding of the State Auditor’s Office


                                            20
      Case 1:19-cv-00735-LY-ML Document 98 Filed 12/31/20 Page 21 of 47




was that the treatment program did not plan for treatment services. The Legislature

enacted sweeping changes of the treatment program during the 84th Legislative

Session.

77.   One of the changes enacted into law on June 17, 2015 was removal of polygraph

and plethysmograph as part of a treatment plan.

78.   In direct contradiction of the new legislative mandate, Mr. Hitt was required to

participate in a polygraph examination on February 12, 2016 as part of his treatment.

79.   In direct contradiction of the new legislative mandate, Mr. Hitt was required to

participate in a plethysmograph on January 9, 2017 as part of his treatment.

80.   In direct contradiction of the new legislative mandate, Mr. Hitt was required to

participate in a plethysmograph on December 29, 2017 as part of his treatment.

81.   Despite completing 10 additional months of treatment, and despite the

recommendation by the clinical director to return to Treatment Tier 5 (outpatient), Mr.

Hitt was not released from Treatment Tier 4 inpatient treatment in January 2017. He

was not released in February. He was not released in March.

82.   There is a spectrum of medical treatment for physical illness. Few ailments

require hospitalization; even fewer require hospitalization for more than several days.

Similarly, there is a spectrum of medical treatment for mental health conditions. Very

few conditions require involuntary hospitalization due to an immediate danger; even

fewer require involuntary hospitalization for more than several days. Importantly,

hospitalization in either scenario is meant as a short-term, immediate intervention for

the most critical and intensive episodes. When health care can be provided in a least


                                           21
      Case 1:19-cv-00735-LY-ML Document 98 Filed 12/31/20 Page 22 of 47




restrictive and more cost effective setting, it is. And should a change in condition

warrant a return to the hospital, that decision is made. Health care and treatment

decisions are dynamic. Patients know the course of their treatment - and when it will

end. Whether it is chemotherapy or physical therapy or medication management,

people that are sick do not live the rest of their lives in a hospital. Mr. Hitt and others

similarly situated patients in the Texas Civil Commitment treatment program do not

receive anything like the dynamic care that every other health care system provides.

The difference between Treatment Tier 5 (outpatient) and Treatment Tier 4 (inpatient) is

so great that it results in a static commitment.

83.    Criminal justice sentences are static. Prisoners know when their sentence will

end. And with a final judgment comes significant mental health benefits. Finality of

judgment allows hope. Finality allows planning. Finality incentivizes good behavior

health and rehabilitation. Mr. Hitt is not a prisoner yet is afforded significantly less

quality of life than those serving punishment in prison.

84.    Mr. Hitt did not have funds to hire an independent forensic expert. With no

ability to hire counsel, with no right to appointed counsel, and with no other way to

remedy his continued, indefinite, standardless, and static involuntary detention, Mr.

Hitt filed suit in federal court on April 5, 2017.

85.    Because he was an indigent pro se litigant, it took several months for his federal

suit to be served. In July 2017, Defendant McLane received Mr. Hitt’s lawsuit.

Defendants McLane and Towns, along with Ms. Waddell and TCCO case managers,

held a staff meeting to discuss Plaintiff's lawsuit. Ms. Waddell later reported to Plaintiff


                                              22
      Case 1:19-cv-00735-LY-ML Document 98 Filed 12/31/20 Page 23 of 47




that, at the meeting, Defendant McLane "personally expressed outrage" over Plaintiff's

lawsuit and said it showed Plaintiff had not taken responsibility for his TCCC transfer.

86.    In August 2017, Defendant Towns confronted Plaintiff during his group therapy

about why Plaintiff was transferred to TCCC; during this questioning, Towns took out

his cellphone and stated "Let's see what Marsha is doing." Plaintiff informed Towns that

he did not want to discuss the substance of his lawsuit without his attorney present.

Plaintiff also informed Towns that, prior to filing his lawsuit, Plaintiff had discussed the

reasons behind his TCCC transfer with Ms. Waddell and the therapeutic issues were

resolved such that there was no need to address them again - let alone with Defendant

McLane. Although Defendant McLane has never been part of any clinical treatment of

Mr. Hitt - and certainly not in the 17 months prior to the lawsuit being filed - Defendant

Towns called her cellphone so she could listen to Mr. Hitt’s group treatment sessions.

And while Mr. Hitt already completed treatment for 10 months and received a

recommendation for return to Treatment Tier 5 (outpatient) by December 2016, Mr.

Hitt’s lawsuit now resulted in interrogation by different staff members for matters long

since resolved in treatment.

87.    From that point further, Mr. Hitt’s vindicated request for judicial intervention

was used to detain him indefinitely. As he was being questioned about his lawsuit, Mr.

Hitt declined to waive litigation privilege.

88.    Mr. Hitt’s lawsuit and his refusal to discuss the litigation resulted in loss of his

“therapeutic progress.” Acting outside the scope of her employment and for no clinical

reason of addressing a “behavioral abnormality,” Defendant McLane instructed


                                               23
      Case 1:19-cv-00735-LY-ML Document 98 Filed 12/31/20 Page 24 of 47




Defendant Towns and Defendant Rakes to revoke Mr. Hitt to a Treatment Tier 2. This

unilateral decision would add years to Mr. Hitt’s return to the community - and he still

remains involuntarily committed.



                                      VII.
                          INDIVIDUAL CAUSES OF ACTION:
                                 PLAINTIFF HITT


                              CAUSE OF ACTION NO. 1:
                           RETALIATION - SEPTEMBER 2017

                                   ALL DEFENDANTS


89.    Each of the foregoing allegations is incorporated as if fully set forth herein.

90.    Through his work in therapy, Plaintiff was recommended to be returned home to

after 10 months of hospitalization.

91.    By filing a federal lawsuit, Plaintiff engaged in the following constitutionally

protected activities: exercising the right of access to the courts, petitioning the

Government for a redress of grievances under the First Amendment, constitutionally

protected activity of the free exercise of speech about his grievances under the First

Amendment.

92.    By declining to speak about his litigation to Defendants, Plaintiff engaged in

constitutionally protected activity of maintaining his right to counsel under the Sixth

Amendment and refusing to be compelled to speak about his grievances under the First

Amendment.

93.    Defendants intended to retaliate against Plaintiff for exercising these rights.

                                              24
      Case 1:19-cv-00735-LY-ML Document 98 Filed 12/31/20 Page 25 of 47




94.    On September 18, 2017, Plaintiff was demoted two full treatment tier levels in his

housing and work privileges in retaliation for the filing of his lawsuit and his refusal to

discuss it in therapeutic settings.

95.    These adverse actions would not have occurred but for the retaliatory motive,

and there is direct evidence of this motivation. On August 7, 2017 Plaintiff was

informed by departing clinical therapist Holly Waddell that Plaintiff would have been

returned to Treatment Tier 5 had he not filed suit.

96.    The retaliatory motive persisted and persists. On October 2, 2018, LSOTP

Richard Johnston, Plaintiff’s fourth Wellpath clinical therapist and acting Wellpath lead

therapist, stated that it would be useless for him to advocate for advancement from Tier

2 because Defendant McLane would simply deny it. Mr. Johnston further explained

that Affiliate Sex Offender Treatment Provider (ASOTP) Laura Locke, Mr. Hitt’s sixth

Welipath clinical therapist, had run into the same impasse with Defendant McLane

when she had advocated for his advancement in early 2018.

97.    Defendants McLane and Rakes retaliated against Plaintiff in both their official

capacity and their individual capacity.



                              CAUSE OF ACTION NO. 2:
                           RETALIATION - DECEMBER 2017

                                      ALL DEFENDANTS

98.    Each of the foregoing allegations is incorporated as if fully set forth herein.

99.    Despite the retaliatory reduction to Treatment Tier 2, Plaintiff continued his

work in therapy after loss of his privileges. In October 2017, Plaintiff was restored to

                                             25
       Case 1:19-cv-00735-LY-ML Document 98 Filed 12/31/20 Page 26 of 47




Treatment Tier 4 therapy after only three weeks at Treatment Tier 2. This rapid return to

Level 4 illustrated that the original reduction to Treatment Tier 2 was punitive and not

based upon therapeutic need.

100.   Despite multiple therapist recommendations and having extensively and

successfully received treatment on the issues that lead to his loss of Treatment Tier 5

outpatient treatment, Defendants Towns, Rakes, and Harmon withheld Plaintiff’s

therapeutic progress that would return him to Treatment Tier 5. In December 2017,

Plaintiff was again demoted two levels to Treatment Tier 2 for the same exact reason

that led to the September demotion.

101.   Mr. Hitt had no other behavioral infractions, sexual behavior, or predatory

behavior that would give rise to any loss of therapeutic progress.

102.   By filing a federal lawsuit, Plaintiff engaged in the following constitutionally

protected activities: exercising the right of access to the courts, petitioning the

Government for a redress of grievances under the First Amendment, constitutionally

protected activity of the free exercise of speech about his grievances under the First

Amendment.

103.   By declining to speak about his litigation to Defendants, Plaintiff engaged in

constitutionally protected activity of maintaining his right to counsel under the Sixth

Amendment and refusing to be compelled to speak about his grievances under the First

Amendment.

104.   Defendants intended to retaliate against Plaintiff for exercising these rights. At a

November 2017 group session, Defendant Harmon questioned Plaintiff about his TCCC


                                              26
        Case 1:19-cv-00735-LY-ML Document 98 Filed 12/31/20 Page 27 of 47




transfer, and when Plaintiff refused to discuss it, Harmon alerted Towns via email. In

December 2017, Plaintiff states that Towns asked Plaintiff in a public space about

Plaintiff's failed February 2016 polygraph test, and also threatened Plaintiff with

"serious consequences" if he failed to discuss the issues behind his TCCC transfer. Soon

thereafter, Plaintiff was demoted from Treatment Tier 4 to Treatment Tier 2 because he

would not discuss the factual allegations behind his civil-rights lawsuit.

105.    Plaintiff suffered retaliatory adverse acts: Defendants did not promote Plaintiff to

Treatment Tier 5, and Defendants demoted Plaintiff from Treatment Treatment Tier 4 to

Treatment Treatment Tier 2 without cause or a hearing.

106.    These adverse actions would not have occurred but for the retaliatory motive,

and there is direct evidence of this motivation. On August 7, 2017 Plaintiff was

informed by departing clinical therapist Holly Waddell that Plaintiff would have been

returned toTreatment Tier 5 had he not filed suit. Given the subsequent punishment of

loss of two treatment tiers, this sentiment continued at TCCC throughout the Fall of

2017.

107.    The retaliatory motive persisted and persists. On October 2, 2018, LSOTP

Richard Johnston, Plaintiff’s fourth Wellpath clinical therapist and acting Wellpath lead

therapist, stated that it would be useless for him to advocate for advancement from Tier

2 because Defendant McLane would simply deny it. Mr. Johnston further explained

that Affiliate Sex Offender Treatment Provider (ASOTP) Laura Locke, Mr. Hitt’s sixth

Welipath clinical therapist, had run into the same impasse with Defendant McLane

when she had advocated for his advancement in early 2018.


                                             27
       Case 1:19-cv-00735-LY-ML Document 98 Filed 12/31/20 Page 28 of 47




108.   Defendants McLane and Rakes retaliated against Plaintiff in both their official

capacity and their individual capacity.



                               CAUSE OF ACTION NO. 3:
                                   RETALIATION

                                  DEFENDANT TOWNS

109.   Each of the foregoing allegations is incorporated as if fully set forth herein.

110.   By filing a federal lawsuit, Plaintiff engaged in the following constitutionally

protected activities: exercising the right of access to the courts, petitioning the

Government for a redress of grievances under the First Amendment, constitutionally

protected activity of the free exercise of speech about his grievances under the First

Amendment.

111.   By declining to speak about his litigation, Plaintiff engaged in constitutionally

protected activity of maintaining his right to counsel under the Sixth Amendment and

refusing to be compelled to speak about his grievances under the First Amendment.

112.   Defendant intended to retaliate against Plaintiff for exercising these rights.

113.   In retaliation for Plaintiff’s constitutionally protective activities, on or about

October 11, 2017 Defendant Towns requested that Plaintiff's clinical therapist to alter a

finalized Progress Note documenting his progress in treatment to instead reflect that

Plaintiff was regressing in treatment.

114.   In retaliation for Plaintiff’s constitutionally protective activities, on or about

December 2017 Defendant Towns entered a false narrative in the Chronological




                                              28
       Case 1:19-cv-00735-LY-ML Document 98 Filed 12/31/20 Page 29 of 47




Database (CSS) concerning the circumstances surrounding Plaintiff’s employment

termination.

115.   Plaintiff suffered harm by both acts, resulting in additional and unnecessary and

prolonged involuntary inpatient treatment.

116.   These adverse actions would not have occurred but for the retaliatory motive,

and there is direct evidence of this motivation. On August 7, 2017 Plaintiff was

informed by departing clinical therapist Holly Waddell that Plaintiff would have been

returned to Treatment Tier 5 had he not filed suit.



                              CAUSE OF ACTION NO. 4:
                                    TITLE VII
                             EMPLOYMENT RETALIATION

                                   ALL DEFENDANTS

117.   Each of the foregoing allegations is incorporated as if fully set forth herein.

118.   Plaintiff was employed by the Texas Civil Commitment Center.

119.   By filing a federal lawsuit, Plaintiff engaged in the following constitutionally

protected activities: exercising the right of access to the courts, petitioning the

Government for a redress of grievances under the First Amendment, constitutionally

protected activity of the free exercise of speech about his grievances under the First

Amendment.

120.   By declining to speak about his litigation, Plaintiff engaged in constitutionally

protected activity of maintaining his right to counsel under the Sixth Amendment and

refusing to be compelled to speak about his grievances under the First Amendment.


                                              29
       Case 1:19-cv-00735-LY-ML Document 98 Filed 12/31/20 Page 30 of 47




121.   Defendants intended to retaliate against Plaintiff for exercising these rights.

122.   Defendants eliminated Plaintiff’s employment.

123.   Defendants’ decision to eliminate employment was on account of his protected

activity.

124.   These adverse actions would not have occurred but for the retaliatory motive,

and there is direct evidence of this motivation as articulated above.

125.   Plaintiff has not only suffered a loss of income, but also the ability to save money

that would allow him to return to Treatment Tier 5.



                               CAUSE OF ACTION NO. 5:
                              FOURTEENTH AMENDMENT
                              PROCEDURAL DUE PROCESS

                                    ALL DEFENDANTS

126.   Each of the foregoing allegations is incorporated as if fully set forth herein.

127.   The foregoing actions and inactions of all Defendants have resulted and are

continuing to result in the deprivation of the following state law entitlements to which

each Plaintiff Patient has a constitutionally protected interest:

            a. Tex. Health and Safety Code § 841.0834: The right to transfer to less
               restrictive housing and supervision if the transfer is in the best interest of
               the patient and conditions can be imposed that adequately protect the
               community.

            b. Tex. Health and Safety Code § 841.0834: The right for treatment,
               supervision, and housing determinations to be made in accordance with
               reasonable professional judgment and based upon the standards imposed
               by the legislature.

            c. Tex. Health and Safety Code § 841.121: The right for the TCCO to
               appropriately consider, based upon the reasonable professional judgment

                                              30
       Case 1:19-cv-00735-LY-ML Document 98 Filed 12/31/20 Page 31 of 47




              of providers in the field, whether a patient’s behavioral abnormality has
              changed to the extent the patient is no longer likely to engage in an act of
              predatory violence.

          d. Tex. Health and Safety Code § 841.0831: The right to treatment in a
             tiered program that provides for the seamless transition of a committed
             person from a total confinement facility to less restrictive housing and
             supervision and eventually to release from civil commitment, based on the
             person's behavior and progress in treatment.

          e. TCCO Policy 4.1.

          f. Wellpath Policies 300-01, 500-02.



                              CAUSE OF ACTION NO. 6:
                            FOURTEENTH AMENDMENT
                            SUBSTANTIVE DUE PROCESS

                                   ALL DEFENDANTS

128.   Each of the foregoing allegations is incorporated as if fully set forth herein.

129.   State officials assume an affirmative duty under the Fourteenth Amendment to

the United States Constitution to provide patients involuntarily committed conditions

of reasonable care and safety, reasonably nonrestrictive confinement conditions, and

training as may be required by these interests.

130.   The foregoing actions and inactions of all Defendants constitute a failure to meet

their affirmative duty to provide conditions of reasonable care and safety, reasonably

nonrestrictive confinement conditions, and required training to benefit Plaintiff, which

is a substantial factor leading to and proximate cause of the violation of the

constitutionally protected liberty and privacy interests of Plaintiff.




                                             31
       Case 1:19-cv-00735-LY-ML Document 98 Filed 12/31/20 Page 32 of 47




131.   The forgoing actions and inactions of all Defendants constitute a policy, pattern,

practice or custom that is inconsistent with the exercise of professional judgment and

amounts to deliberate indifference to the constitutionally protected rights and liberty

and privacy interests of Plaintiff. As a result, Plaintiff has been and is at continuing risk

of being deprived of the substantive due process rights conferred upon him by the

Fourteenth Amendment to the United States Constitution.

132.   These Substantive Due Process Rights include, but are not limited to:

          a. The right to protection from unnecessary harm while in government
             custody;

          b. the right to a living environment that protects a patient’s physical, mental,
             and emotional safety while in government custody;

          c. the right to treatment and care consistent with the purpose of the
             assumption of custody by the TCCC;

          d. the right to services necessary to prevent patients from deteriorating while
             in government custody, including but not limited to the right to safe and
             secure housing, effective and professionally sound treatment, appropriate
             planning and services directed toward ensuring that the patient can
             graduate from confinement and continue treatment in a non-carceral
             environment, and adequate psychiatric and psychological services;

          e. the right not to be maintained in custody longer than is necessary to
             accomplish the purposes to be served by taking the patient into custody;

          f. the right to receive care, treatment, and services determined and provided
             through the exercise of accepted professional judgment; and

          g. the right to be placed in the least restrictive placement according to a
             foster child’s needs.




                                             32
       Case 1:19-cv-00735-LY-ML Document 98 Filed 12/31/20 Page 33 of 47




133.   Defendants have violated Plaintiff’s substantive due process rights by punishing

him through an arbitrary demotion in his treatment tier level, and by providing

inadequate sex-offender treatment.

                      CAUSE OF ACTION NO. 7:
 FIRST, NINTH, AND FOURTEENTH AMENDMENT TO THE UNITED STATES
                         CONSTITUTION

                                   ALL DEFENDANTS

134.   Each of the foregoing allegations is incorporated as if fully set forth herein.

135.   The foregoing actions and inactions of all Defendants amount to a policy,

pattern, practice, or custom of failure to exercise professional judgment and of

deliberate indifference to Plaintiff and the Plaintiff Patients’ constitutional rights, and

are the cause of the violation of such rights.

136.   As a result of Defendants’ conduct, Plaintiff and the Plaintiff Patients have been

and are at further risk of being harmed and deprived of their liberty interests, privacy

interests, and associational rights of a free person and in a free society, conferred on

them by the First, Ninth, and Fourteenth Amendments to the United States

Constitution.



                    CAUSE OF ACTION NO. 8:
                     EIGHTH AMENDMENT
  INADEQUATE MEDICAL CARE AND LACK OF THERAPEUTIC TREATMENT

                                   ALL DEFENDANTS

137.   Each of the foregoing allegations is incorporated as if fully set forth herein.




                                             33
       Case 1:19-cv-00735-LY-ML Document 98 Filed 12/31/20 Page 34 of 47




138.   Plaintiff and the Plaintiff Patients have been, and continue to be, exposed to a

substantial risk of serious harm by indefinite involuntary confinement.

139.   The forgoing actions and inactions of all Defendants constitute a policy, pattern,

practice or custom that is inconsistent with the exercise of professional judgment and

amounts to deliberate indifference to the constitutionally protected rights Plaintiff and

the Plaintiff Patients. As a result, Plaintiff and the Plaintiff Patients have been and are at

continuing risk of being deprived of their right to be free from excessive, cruel, and

unusual punishment as conferred upon them by the Eighth and Fourteenth

Amendment to the United States Constitution.

140.   Defendants have violated the Plaintiff Patients’ constitutional rights in the

following ways:

          a. by allowing the Plaintiff Patients’ therapeutic and housing decisions to be
             based upon punishment, rather than treatment, decisions;

          b. by subjecting Plaintiff Patients to care by unqualified treatment providers;

          c. by subjecting Plaintiff Patients to unlawful treatment modalities; and

          d. by indefinitely confining Plaintiff Patients without regard to reasonable
             professional judgment and the prevailing medical standards.



                              CAUSE OF ACTION NO. 9:
                               EIGHTH AMENDMENT
                            CONFINEMENT CONDITIONS

                                   ALL DEFENDANTS

   141.       Each of the foregoing allegations is incorporated as if fully set forth herein.




                                              34
       Case 1:19-cv-00735-LY-ML Document 98 Filed 12/31/20 Page 35 of 47




142.   Plaintiff has been, and continues to be, exposed to a substantial risk of serious

harm by indefinite involuntary confinement.

143.   The forgoing actions and inactions of all Defendants constitute a policy, pattern,

practice or custom that is inconsistent with the exercise of professional judgment and

amounts to deliberate indifference to the constitutionally protected rights of Plaintiff.

As a result, Plaintiff has been and continues to be at risk of being deprived of his right

to be free from excessive, cruel, and unusual punishment as conferred upon them by the

Eighth and Fourteenth Amendment to the United States Constitution.

144.   Defendants have violated Plaintiff’s constitutional rights by involuntarily

confining the Plaintiff in conditions that have resulted in an extreme deprivation of the

minimal measure of life’s necessities, including:

          a. the opportunity for employment;

          b. being free of unnecessarily restrictive housing;

          c. the opportunity for familial, platonic, and romantic relationships;

          d. the opportunity of medical treatment of choice; and

          e. ready access to the Courts, among other things.

145.   Plaintiff was provided with inadequate therapeutic treatment because Defendant

Towns was not a licensed sex-offender treatment provider (LSOTP) and Defendant

Wellpath therapists were only associate sex-offender treatment providers (ASOTP).




                                             35
       Case 1:19-cv-00735-LY-ML Document 98 Filed 12/31/20 Page 36 of 47




                                      VIII.
                         CLASS ACTION CAUSES OF ACTION


                      CLASS ACTION CAUSE OF ACTION NO. 1:
                           FOURTEENTH AMENDMENT
                          SUBSTANTIVE DUE PROCESS

                                   ALL DEFENDANTS

146.   Each of the foregoing allegations is incorporated as if fully set forth herein.

147.   State officials assume an affirmative duty under the Fourteenth Amendment to

the United States Constitution to provide patients involuntarily committed conditions

of reasonable care and safety, reasonably nonrestrictive confinement conditions, and

training as may be required by these interests.

148.   The foregoing actions and inactions of all Defendants constitute a failure to meet

their affirmative duty to provide conditions of reasonable care and safety, reasonably

nonrestrictive confinement conditions, and required training to benefit Plaintiff and the

Plaintiff Patients, which is a substantial factor leading to and proximate cause of the

violation of the constitutionally protected liberty and privacy interests of Plaintiff and

Plaintiff Patients.

149.   The forgoing actions and inactions of all Defendants constitute a policy, pattern,

practice or custom that is inconsistent with the exercise of professional judgment and

amounts to deliberate indifference to the constitutionally protected rights and liberty

and privacy interests of Plaintiff and the Plaintiff Patients. As a result, Plaintiff and the

Plaintiff Patients have been and are at continuing risk of being deprived of the




                                              36
       Case 1:19-cv-00735-LY-ML Document 98 Filed 12/31/20 Page 37 of 47




substantive due process rights conferred upon them by the Fourteenth Amendment to

the United States Constitution.

150.   These Substantive Due Process Rights include, but are not limited to:

          a. The right to protection from unnecessary harm while in government
             custody;

          b. the right to a living environment that protects a patient’s physical, mental,
             and emotional safety while in government custody;

          c. the right to treatment and care consistent with the purpose of the
             assumption of custody by the TCCC;

          d. the right to services necessary to prevent patients from deteriorating while
             in government custody, including but not limited to the right to safe and
             secure housing, effective and professionally sound treatment, appropriate
             planning and services directed toward ensuring that the patient can
             graduate from confinement and continue treatment in a non-carceral
             environment, and adequate psychiatric and psychological services;

          e. the right not to be maintained in custody longer than is necessary to
             accomplish the purposes to be served by taking the patient into custody;

          f. the right to receive care, treatment, and services determined and provided
             through the exercise of accepted professional judgment; and

          g. the right to be placed in the least restrictive placement according to a
             foster child’s needs.


                CLASS ACTION CAUSE OF ACTION NO. 2
 FIRST, NINTH, AND FOURTEENTH AMENDMENT TO THE UNITED STATES
                          CONSTITUTION

                                   ALL DEFENDANTS

151.   Each of the foregoing allegations is incorporated as if fully set forth herein.




                                             37
       Case 1:19-cv-00735-LY-ML Document 98 Filed 12/31/20 Page 38 of 47




152.   The foregoing actions and inactions of all Defendants amount to a policy,

pattern, practice, or custom of failure to exercise professional judgment and of

deliberate indifference to Plaintiff and the Plaintiff Patients’ constitutional rights, and

are the cause of the violation of such rights.

153.   As a result of Defendants’ conduct, Plaintiff and the Plaintiff Patients have been

and are at further risk of being harmed and deprived of their liberty interests, privacy

interests, and associational rights of a free person and in a free society, conferred on

them by the First, Ninth, and Fourteenth Amendments to the United States

Constitution.


                      CLASS ACTION CAUSE OF ACTION NO. 3
                          PROCEDURAL DUE PROCESS

                                   ALL DEFENDANTS

154.   Each of the foregoing allegations is incorporated as if fully set forth herein.

155.   The foregoing actions and inactions of all Defendants have resulted and are

continuing to result in the deprivation of the following state law entitlements to which

each Plaintiff Patient has a constitutionally protected interest:

          a. Tex. Health and Safety Code § 841.0834: The right to transfer to less
             restrictive housing and supervision if the transfer is in the best interest of
             the patient and conditions can be imposed that adequately protect the
             community.

          b. Tex. Health and Safety Code § 841.0834: The right for treatment,
             supervision, and housing determinations to be made in accordance with
             reasonable professional judgment and based upon the standards imposed
             by the legislature.

          c. Tex. Health and Safety Code § 841.121: The right for the TCCO to
             appropriately consider, based upon the reasonable professional judgment

                                             38
       Case 1:19-cv-00735-LY-ML Document 98 Filed 12/31/20 Page 39 of 47




              of providers in the field, whether a patient’s behavioral abnormality has
              changed to the extent the patient is no longer likely to engage in an act of
              predatory violence.

          d. Tex. Health and Safety Code § 841.0831: The right to treatment in a
             tiered program that provides for the seamless transition of a committed
             person from a total confinement facility to less restrictive housing and
             supervision and eventually to release from civil commitment, based on the
             person's behavior and progress in treatment.

          e. TCCO Policy 4.1.

          f. Wellpath Policies 300-01, 500-02.


              CLASS ACTION CAUSE OF ACTION NO. 4:
                     EIGHTH AMENDMENT
  INADEQUATE MEDICAL CARE AND LACK OF THERAPEUTIC TREATMENT

                                   ALL DEFENDANTS

156.   Each of the foregoing allegations is incorporated as if fully set forth herein.

157.   Plaintiff and the Plaintiff Patients have been, and continue to be, exposed to a

substantial risk of serious harm by indefinite involuntary confinement.

158.   The forgoing actions and inactions of all Defendants constitute a policy, pattern,

practice or custom that is inconsistent with the exercise of professional judgment and

amounts to deliberate indifference to the constitutionally protected rights Plaintiff and

the Plaintiff Patients. As a result, Plaintiff and the Plaintiff Patients have been and are at

continuing risk of being deprived of their right to be free from excessive, cruel, and

unusual punishment as conferred upon them by the Eighth and Fourteenth

Amendment to the United States Constitution.

159.   Defendants have violated the Plaintiff Patients’ constitutional rights in the

following ways:

                                              39
       Case 1:19-cv-00735-LY-ML Document 98 Filed 12/31/20 Page 40 of 47




          a. by allowing the Plaintiff Patients’ therapeutic and housing decisions to be
             based upon punishment, rather than treatment, decisions;

          b. by subjecting Plaintiff Patients to care by unqualified treatment providers;

          c. by subjecting Plaintiff Patients to unlawful treatment modalities; and

          d. by indefinitely confining Plaintiff Patients without regard to reasonable
             professional judgment and the prevailing medical standards.



                      CLASS ACTION CAUSE OF ACTION NO. 5:
                             EIGHTH AMENDMENT
                          CONFINEMENT CONDITIONS

                                   ALL DEFENDANTS

160.   Each of the foregoing allegations is incorporated as if fully set forth herein.

161.   Plaintiff and the Plaintiff Patients have been, and continue to be, exposed to a

substantial risk of serious harm by indefinite involuntary confinement.

162.   The forgoing actions and inactions of all Defendants constitute a policy, pattern,

practice or custom that is inconsistent with the exercise of professional judgment and

amounts to deliberate indifference to the constitutionally protected rights Plaintiff and

the Plaintiff Patients. As a result, Plaintiff and the Plaintiff Patients have been and are at

continuing risk of being deprived of their right to be free from excessive, cruel, and

unusual punishment as conferred upon them by the Eighth and Fourteenth

Amendment to the United States Constitution.

163.   Defendants have violated the Plaintiff Patients’ constitutional rights by

involuntarily confining the Plaintiff Patients in conditions that have resulted in an

extreme deprivation of the minimal measure of life’s necessities, including:



                                              40
       Case 1:19-cv-00735-LY-ML Document 98 Filed 12/31/20 Page 41 of 47




          a. the opportunity for employment;

          b. being free of unnecessarily restrictive housing;

          c. the opportunity for familial, platonic, and romantic relationships;

          d. the opportunity of medical treatment of choice; and

          e. ready access to the Courts, among other things.


                                         IX.
                                       DAMAGES

164.   Plaintiff Jonathan Hitt seeks the following damages:

          a. Past and future economic damages;

          b. Past and future mental anguish for mental and emotional distress;

          c. Pre and post-judgment interest at the highest rates allowed under the law;

              and,

          d. All other compensatory and/or general damages to which Hitt is entitled.

165.   Hitt seeks punitive damages in the highest amount allowed by the law against

Defendants McLane and Rakes.


                                        X.
                                   ATTORNEYS FEES

166.   Plaintiff seeks all reasonable and necessary attorneys’ fees incurred in

prosecuting this action and defending his civil rights, pursuant to 42 U.S.C. § 1988.

                                          XI.
                                        PRAYER

167. Plaintiff’s individual claims. To correct the foregoing grave injustices, Plaintiff

prays that the Court:

                                            41
       Case 1:19-cv-00735-LY-ML Document 98 Filed 12/31/20 Page 42 of 47




          a. Award compensatory damages, against all Defendants, jointly and

              severally;

          b. Award punitive damages to Plaintiff;

          c. Award Plaintiff costs, including expert fees and attorneys’ fees pursuant

              to 42 U.S.C. § 1988;

          d. Award injunctive relief;

          e. Award pre-judgment and post-judgment interest at the highest rate

              allowable under the law; and

          f. Award and grant such other just relief as the Court deems proper.

168.    Plaintiff’s Claims as Class Representative for the Plaintiff Patients: To correct

the foregoing grave injustices, Plaintiff and the Plaintiff Patients request that the Court:

          a. Assert jurisdiction over this action;

          b. Order that Plaintiff Patients may maintain this action as a class action
             pursuant to Rule 23(b)(2) of the Federal Rules of Civil Procedure;

          c. Declare unconstitutional and unlawful pursuant to Rule 57 of the Federal
             Rules of Civil Procedure:

                  i. Defendants’ violation of Plaintiff Plaintiffs’ substantive right to be
                     free from harm under the due process clause of the Fourteenth
                     Amendment to the United States Constitution;

                 ii. Defendants’ violation of Plaintiff Patients’ rights under the First,
                     Ninth and Fourteenth Amendments to the United States
                     Constitution; and

                 iii. Defendants’ violation of Plaintiff Patients’ right to procedural due
                      process under the Fourteenth Amendment to the United States



                                             42
Case 1:19-cv-00735-LY-ML Document 98 Filed 12/31/20 Page 43 of 47




               Constitution on the basis of state created liberty and property
               interests.

   d. Enter a permanent injunction:

          i. Requiring Defendants to ensure that all treatment, housing, and
             supervision decisions made on behalf of the Plaintiff Patients made
             according to reasonable professional judgment by licensed and
             credentialed treatment professionals;

         ii. Prohibiting Defendant McLane from overriding treatment,
             supervision, and housing determinations that are based upon
             reasonable professional judgment;

        iii. Requiring Defendants to establish, within the TCCO, an
             administrative accountability structure to ensure that all treatment
             providers within the TCCO and Wellpath, using professionally
             accepted standards and practices, fully ensure that patients are
             appropriately housed in the least restrictive housing available,
             based upon the patient’s progress in treatment;

        iv. Requiring Defendants to establish, within the TCCO, an
            administrative accountability structure to ensure that all treatment
            providers within the TCCO and Wellpath, using professionally
            accepted standards and practices, fully and frequently consider
            whether a patient’s behavioral abnormality has changed to the
            extent the patient is no longer likely to engage in acts of predatory
            violence;

         v. Requiring Defendants to establish, within the TCCO, an
            administrative accountability structure to ensure that all treatment
            providers within the TCCO and Wellpath, using professionally
            accepted standards and practices, ensure that candidate patients
            are provided a seamless transition from total confinement to less
            restrictive housing and eventually to release from commitment.

         vi.   Requiring Defendants to establish, within the TCCO, an
               administrative accountability structure to ensure that all treatment
               providers within the TCCO and Wellpath, using professionally
                                      43
Case 1:19-cv-00735-LY-ML Document 98 Filed 12/31/20 Page 44 of 47




               accepted standards and practices, ensure that patients are provided
               mental health, therapeutic, and psychiatric treatment and services
               to meet their needs.

       vii. Requiring Defendants to create, within TCCO, special expert panels
            to review the cases of all class members who have stagnated within
            any treatment tier for more than 9 months to determine whether
            their treatment needs are being adequately addressed and, if not, to
            implement appropriate remedial steps to have those treatment
            needs addressed;

       viii. Requiring Defendants to create, within TCCO, special expert panels
             to review the cases of all class members who have been demoted
             from any treatment tier within the past 3 years to determine
             whether the demotion was based upon reasonable professional
             judgment and, if it was not, to implement appropriate remedial
             steps to redress the unlawful demotion;

         ix.   Requiring Defendants to create, within TCCO, special expert panels
               to review the cases of all class members who have been housed at
               the TCCC for more than 3 years to determine whether their
               treatment needs are being adequately addressed and whether their
               continued placement at the TCCC is based upon reasonable
               professional judgment and, if they are not and it is not, to
               implement appropriate remedial action to ensure that their
               treatment needs are being met and that they are appropriately
               being treated at the TCCC.

         x. Requiring Defendants to ensure that each Plaintiff Patient, within
            30 days from the patient’s admission to the TCCC, has a discharge
            plan based upon reasonable professional judgment, which provides
            for the patient’s release into less restrictive housing within 3 years
            from commitment.

        xi. Prohibiting the use of polygraphs as a treatment or supervision
            tool.

        xii. Prohibiting the use of penile plethysmographs as a treatment or
             supervision tool.

                                     44
      Case 1:19-cv-00735-LY-ML Document 98 Filed 12/31/20 Page 45 of 47




              xiii. Requiring Defendants to ensure that their practices and procedures
                    for treating and supervising Plaintiff Patients adequately protect
                    the safety of Plaintiff Patients; and

              xiv. Requiring Defendants to retain experts to conduct an assessment of
                   the treatment and housing needs of the Plaintiff Patient class
                   members, taking into account the Plaintiff Patients’ needs for
                   housing in the the least restrictive environment available based
                   upon the patient’s behavior and progress in treatment.

         e. Appoint a Neutral Monitor to oversee the implementation of this order
            and to issue periodic reports to the Court;

         f. Award to Plaintiff Patients compensatory damages against all Defendants,
            jointly and severally;

         g. Award punitive damages to the Plaintiff Patients;

         h. Award to Plaintiff Patients the reasonable costs and expenses incurred in
            the prosecution of this action, including reasonable attorneys’ fees,
            pursuant to 28 U.S.C. § 1920, 42 U.S.C. § 1988, and Federal Rules of Civil
            Procedure 23(e) and (h); and

         i. Grant such other and further equitable relief as the Court deems just,
            necessary, and proper to protect Plaintiff Patients from further harm by
            Defendants.


Date: December 31, 2020.

                                       Respectfully submitted,

                                       SUMPTER & GONZÁLEZ, L.L.P.
                                       3011 North Lamar, Suite 200
                                       Austin, Texas 78705
                                       Telephone: (512) 381-9955
                                       Facsimile: (512) 485-3121

                                       By:     /s/ David M. Gonzalez
                                               David M. Gonzalez
                                          45
Case 1:19-cv-00735-LY-ML Document 98 Filed 12/31/20 Page 46 of 47




                                    Texas Bar No. 24012711
                                    david@sg-llp.com

                                    Kristin Etter
                                    Texas Bar No. 24038884
                                    kristin@sg-llp.com

                                    Worth Carroll
                                    Texas Bar No. 24091192
                                    worth@sg-llp.com

                                    ATTORNEYS FOR PLAINTIFF




                               46
      Case 1:19-cv-00735-LY-ML Document 98 Filed 12/31/20 Page 47 of 47




                            CERTIFICATE OF SERVICE

       By my signature below, I do hereby certify that on the 31st day of December 2020
a true and correct copy of the foregoing Plaintiff’s Second Amended Petition was filed
using the Court’s electronic filing system, which will provide notice to all parties of
record, specifically:

Adam Fellows
Assistant Attorney General
Law Enforcement Defense Division
Office of the Attorney General
P.O. Box 12548, Capitol Station
Austin, Texas 78711
Tel: (512) 463-2080
Fax: (512)370-9814
Email: adam.fellows@oag.texas.gov
Counsel for Marsha McLane

Amber R. Pickett
Nichol L. Bunn
Lewis Brisbois Bisgaard & Smith LLP
2100 Ross Avenue, Suite 2000
Dallas, Texas 75201
Telephone: (214) 722-7100
Facsimile: (214) 722-7111
Amber.Pickett@lewisbrisbois.com
Nichol.Bunn@lewisbrisbois.com
Counsel for Defendants Wellpath Recovery Solutions f/k/a Correct Care, LLC d/b/a
CCRS of Texas, LLC, Karen Harmon, Brian Thomas, and Edward Towns


                                        By:    /s/ David M. Gonzalez
                                               David M. Gonzalez




                                          47
